Order filed, February 05, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00022-CV
                                 ____________

  CLAUDIA HARPER, INDIVIDUALLY AND AS INDEPENDENT CO-
EXECUTRIX FOR THE ESTATE OF JAMES WESLEY CLERK, JR., AND
                 ALICE CLARK, Appellant

                                         V.

 KIRBY CORPORATION AND KIRBY INLAND MARINE, L.P., Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-09913A


                                      ORDER

      The reporter’s record in this case was due February 04, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Terri Anderson, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM